Petition for Writ of Mandamus Denied and Memorandum Majority and
Dissenting Opinions filed November 18, 2021.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-21-00554-CR
                                NO. 14-21-00555-CR



                    IN RE LISA MARIE SEARCY, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             178th District Court
                            Harris County, Texas
                   Trial Court Cause Nos. 942126 & 941349

                  MEMORANDUM DISSENTING OPINION

      Here we go again with imposing “extra rules” that block access to justice by
requiring individuals acting pro se who are in jail or prison to “present” the
relevant motion or application to the trial court judge and that a filed-marked copy
of the relevant motion or application must be part of the mandamus record. See In
re Gomez, 602 S.W.3d 71, 74–75 (Tex. App.—Houston [14th Dist.] 2020, no pet.)
(orig. proceeding) (Spain, J., concurring); In re Pete, 589 S.W.3d 320, 322–24
(Tex. App.—Houston [14th Dist.] 2019, no pet.) (orig. proceeding) (Spain, J.,
concurring); In re Flanigan, 578 S.W.3d 634, 637–38 (Tex. App.—Houston [14th
Dist.] 2019, no pet.) (orig. proceeding) (Spain, J., concurring); In re Marshall,
No. 14-20-00318-CR, 2020 WL 3467262 (Tex. App.—Houston [14th Dist.] June
25, 2020, no pet.) (mem. op., not designated for publication) (orig. proceeding)
(Spain, J., concurring). In each of the cited cases, there was a valid reason to not
grant the requested relief, yet this court nonetheless disposed of the cases on the
“extra rules” that are supported only in caselaw, not by reasoned authority.

      In these two petitions for a writ of mandamus, relator has not complied with
actual rules, Texas Rule of Appellate Procedure 52.3(j) and (k) and 52.7(a). Tex.
R. App. P. 52.3(j) (“The person filing the petition must certify that he or she has
reviewed the petition and concluded that every factual statement in the petition is
supported by competent evidence included in the appendix or record.”) (emphasis
added), (k)(1) (necessary contents of appendix); 52.7(a) (“Relator must file with
the petition: (1) a certified or sworn copy of every document that is material to the
relator’s claim for relief and that was filed in any underlying proceeding; and (2) a
properly authenticated transcript of any relevant testimony from any underlying
proceeding, including any exhibits offered in evidence, or a statement that no
testimony was adduced in connection with the matter complained.”) (emphasis
added). Because the Code Construction Act applies to the Texas Rules of
Appellate Procedure, the word “must” creates or recognizes a condition precedent.
Tex. Gov’t Code Ann. §§ 311.002(4) (applying Act to rules), .016(3) (defining
“must”). That is a legitimate reason—based on legitimate rules—to not grant
relator’s requested relief.

                                         2
       Persisting in my view that our duty as judges is to reach a decision on the
merits based on a proper record and that due process and due course of law require
that this court give notice when the original-proceeding record does not comply
with the Texas Rules of Appellate Procedure, I would give relator 45-days notice
of involuntary dismissal for failure to comply with Texas Rule of Appellate
Procedure 52.3(j) requiring relator to certify that he or she has reviewed the
petition and concluded that every factual statement in the petition is supported by
competent evidence included in the appendix or record, 52.3(k) requiring certain
documents be included in the appendix, and 52.7(a) requiring (1) a certified or
sworn copy of every document that is material to the relator’s claim for relief and
that was filed in any underlying proceeding and (2) a properly authenticated
transcript of any relevant testimony from any underlying proceeding, including any
exhibits offered in evidence, or a statement that no testimony was adduced in
connection with the matter complained. Tex. R. App. P. 52.3(j), (k)(1); 52.7(a); see
In re Kholaif, 624 S.W.3d 228, 231 (order), mand. dism’d, 615 S.W.3d 369 (Tex.
App.—Houston [14th Dist.] 2020) (orig. proceeding); see also Tex. Civ. Prac. &
Rem. Code Ann. § 132.001 (authorizing unsworn declarations).1




       1
          I realize the difficulty a pro se, incarcerated relator has in complying with these Rules
52.3(j) and (k) and 52.7(a), but original proceedings have been filed by pro se, incarcerated
relators in this court that do comply with those rules. I have no idea how a relator could comply
with the “extra rules” if the trial court and trial-court clerk do not furnish filed-marked copies.
My view of due process and due course of law is not restricted so narrowly as offering a pro se,
incarcerated relator access to justice only if public officials voluntarily assist a relator in a
proceeding in which the actions of public officials are being questioned.
                                                3
      I dissent from the court’s failure to provide notice and an opportunity to cure
in each of these two petitions for a writ of mandamus.




                                       /s/       Charles A. Spain
                                                 Justice

Panel consists of Justices Jewell, Spain, and Wilson (Wilson, J., majority).
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             4